This cause came on regularly for trial in the above entitled Court in Department 31 thereof, *74on February 19th, 1925, before the Honorable John L. Hudner, Judge thereof, presiding without a jury, a jury trial having been expressly waived by all the parties. The plaintiff was represented by his attorneys, Loyd Wright and Charles E. Millikan, Esquires, and the defendants were represented by their attorneys, Isadore Morris, Ben M. Goldman and J. J. Lieberman, Esqs., except that the defendants, John One, John Two and Mary One, were not represented, and a judgment of dismissal having been entered in open court as to the defendants Western Feature Productions, Inc., a corporation, A. J. Xydias, C. K. Xydias, John One, John Two and Mary One. Oral and documentary evidence having been introduced on behalf of the plaintiff and the defendants, and the Court having viewed certain motion pictures exhibited to the Court on behalf of the plaintiff and on behalf of the defendants, among which were that certain motion picture called “The Kid,” produced by the plaintiff, and in which the principal or leading part is enacted by the plaintiff, which was exhibited to the Court on behalf of the plaintiff, and that certain motion picture called “The Race Track,” produced by the defendants, F. M. Sanford and G. B. Sanford, in which the principal or leading part is enacted by the defendant, Charles Amador, which was exhibited to the Court on behalf of the defendants, and the evidence being closed, the cause was submitted to the Court for consideration and decision; and after deliberation thereon, the Court files its Findings and Decision in writing, and orders that judgment be entered herein in favor of plaintiff, and in accordance therewith.
*75Wherefore, by reason of the law and the Finding aforesaid, it is hereby ordered, adjudged and decreed:
1. That the Defendants, F. M. Sanford, G. B. Sanford and Charles Ama-dor, and each of them, and their servants, agents and employes, and all persons acting in privity with them, or either of them, be and the same are hereby perpetually enjoined and restrained:
(a) From selling, leasing, releasing, advertising or exhibiting that certain motion picture called "The Race Track,” and so called in the Complaint and Findings herein, and described therein.
(b) From using the name "Charles Aplin” or "Charlie Aplin,” or any other name similar to that of the plaintiff, in any way in connection with the selling, leasing, releasing, advertising or exhibiting of that certain comedy motion picture called "The Race Track” and from using the name "Charles Aplin” or "Charlie Aplin” in connection with the selling, leasing, releasing, advertising or exhibiting of any motion picture which is in imitation of the motion pictures of this plaintiff, and which will be likely to deceive or have the effect of deceiving them or any people, the theatre going or general public or motion picture exhibitors into believing that in such pictures *76it is the plaintiff playing or acting the part, role or character described and mentioned in the complaint and Findings herein.
(c) From advertising, selling, leasing, releasing, exhibiting or offering for sale any motion picture or pictures which imitate or are in imitation of the motion pictures of the plaintiff or in which the leading or any character performs or uses a make-up or style of dress, costume or mannerisms constituting an imitation of the plaintiff in his name, or in his playing or acting the part, character or role of ‘Charlie Chaplin,” the stage and screen name of the plaintiff and as described and mentioned in the complaint and findings herein, and which are so like the motion pictures acted in and produced by the plaintiff and in which the plaintiff plays the principal or leading or any part in such role, part or character, as to be likely to deceive the or any people, the theatre going or general public, or motion picture exhibitors, into believing that the said imitation motion pictures are the motion pictures produced and acted in by the plaintiff, Charles Chaplin, or which would have the likely effect of so deceiving.
2. That the plaintiff have and recover from the defendants, F. M. San*77ford,, G. B. Sanford and Charles Ama-dor, his costs incurred in this action.
Done this 11th day of July, 1925.
JOHN L. HUDNER, Judge.